Order granting motion for examination of defendant corporation before trial and for the production of certain books and papers, modified to the extent that the books and papers directed to be produced shall only be such as may be necessary to refresh the memory of the witness, and as so modified affirmed, without costs. (Love v. Brown Paint Co., 194 App. Div. 211; Ice Service Company, Inc., v. New York & Queens Electric Light & Power Co., 212 id. 838; Rosentower v. Superior Felt Slipper Co., 213 id. 868.) Lazansky, P. J., Rich, Young, Kapper and Seudder, JJ., concur.